Case: 3:18-cr-00167-WHR Doc #: 163 Filed: 07/29/21 Page: 1 of 1 PAGEID #: 1173




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


    UNITED STATES OF AMERICA,
                Plaintiff,
                                               Case No. 3:18-CR-167(3)
          v.
                                               JUDGE WALTER H. RICE
    PABLO PORTALATIN, JR.,
                Defendant.




         DECISION AND ENTRY OVERRULING MOTION FOR
         COMPASSIONATE RELEASE (DOC. #162) WITHOUT PREJUDICE




        The motion for compassionate release, Doc. #162, filed by Defendant Pablo

Portalain's daughter, is OVERRULED WITHOUT PREJUDICE because Defendant

has not exhausted all administrative remedies as required in 18 U.S.C.

§   3582(c)(1 )(A), nor have 30 days lapsed since receipt of the defendant's request

by the warden of the defendant's facility.




Date: July 29, 2021
                                         WALTER H. RICE
                                         UNITED STATES DISTRICT JUDGE
